 
  

ee e . oO
ob v AO 245B (Rey. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page ] of [~

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America ~ JUDGMENT IN A CRIMINAL CASE

¥, (For Offenses Committed On or After November 1, 1987)
Alonso Ortiz-Quintana - a Case Number: 3:19-mj-24037

James Michael Chavez

Defendant's Attorney

FILED

REGISTRATION NO. 75282408

 

 

 

  

 

 

 

THE DEFENDANT: : «OCT 18 2019
. pleaded guilty to count(s) 1 of Complaint
C) was found guilty to count(s) . SOUTHERN DISTRICT OF CALIFORNIA
after a plea of not guilty. a | —aeury
_ Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
O The defendant has been found not guilty on count(s) |
[? Count(s) | dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

C1 TIME SERVED x oO) days

XI Assessment: $10 WAIVED [& Fine: WAIVED

x] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents { in
the defendant’s possession at the time of arrest upon their deportation or removal.

L) Court recommends defendant be deported/removed with relative, charged in case

 

 

 

   

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
_ of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the: court and

United States Attorney of any material change in the defendant's economic circumstances.

- Briday, October 18, 2019
Date of Imposition of Sentence

LNA y
_ Received A > /- AEF
. Lo

DUSM “ . HONORABLE BARRY M. KURREN .
| “UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy a oe ne 3:19-mj-24037

 

 

 

 
